                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    HEATH A. MATHERNE                                                                           CIVIL ACTION

    VERSUS                                                                                         NO: 18-3396

    STATE OF LOUISIANA, THROUGH                                                                 SECTION: T (3)
    THE DEPARTMENT OF CHILDREN
    AND FAMILY SERVICES, GENECIA
    HILL, AND LAFOURCHE PARISH
    SCHOOL BOARD

                                                   ORDER

        Before the Court is a Motion to Dismiss for Insufficient Service1 filed by Defendant State

of Louisiana through the Department of Children and Family Services (“DCFS”). For the

following reasons, the Motion to Dismiss for Insufficient Service2 is GRANTED.

                        FACTUAL AND PROCEDURAL BACKGROUND

        This matter arises out of Plaintiff’s claim for monetary damages under 42 U.S.C. § 1983

against the State of Louisiana through the Department of Children and Family Services (“DCFS”).

Plaintiff alleges DCFS violated his constitutional rights by taking Plaintiff’s minor daughter from

school due to allegations of child abuse without first notifying Plaintiff.3 DCFS moves to dismiss

Plaintiff’s complaint for insufficient service on DCFS.

                                          LAW AND ANALYSIS

        Federal Rule of Civil Procedure 12(b)(5) permits a defendant to move to dismiss a

complaint for improper service of process. “A Rule 12(b)(5) motion is the proper vehicle for

challenging the mode of delivery or the lack of delivery of the summons and complaint.”4 Federal



1
  R. Doc. 22.
2
  R. Doc. 22.
3
  R. Doc. 1-2.
4
  5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, § 1353 (3d ed.).


                                                        1
Rules of Civil Procedure Rule 4(j)(2) provides that a state, a municipal corporation, or any other

state-created governmental organization that is subject to suit must be served by: “(A) delivering

a copy of the summons and of the complaint to its chief executive officer; or (B) serving a copy of

each in the manner prescribed by that state's law for serving a summons or like process on such a

defendant.” La. R.S. § 13:5107(A)(1) governs service on a state agency, and provides:

         In all suits filed against the state of Louisiana or a state agency, citation and service
         may be obtained by citation and service on the attorney general of Louisiana, or on
         any employee in his office above the age of sixteen years, or any other proper
         officer or person, depending upon the identity of the named defendant and in
         accordance with the laws of this state, and on the department, board, commission,
         or agency head or person, depending upon the identity of the named defendant and
         in accordance with the laws of this state, and on the department, board, commission,
         or agency head or person, depending upon the identity of the named defendant and
         the identity of the named board, commission, department, agency, or officer
         through which or through whom suit is to be filed against.

         In this case, Plaintiff requested and effected service on James LeBlanc, the Secretary of the

Department of Public Safety and Corrections (“DPSC”).5 LeBlanc is the head of DPSC, not the

chief executive officer of DCFS. 6 Therefore, Plaintiff’s service was insufficient under Federal

Rule 4(j)(2)(A). Additionally, Plaintiff has not properly served any proper person pursuant to La.

R.S. § 13:5107. Thus, Plaintiff has failed to prove service of process upon Defendant State of

Louisiana through the Department of Children and Family Services.



                                            CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that Motion to Dismiss for

Insufficient Service 7 is GRANTED. Heath A. Matherne’s claims against Defendant State of




5
  R. Doc. 1-2, p.5.
6
  R. Doc. 22-1, p.2.
7
  R. Doc. 22.


                                                    2
Louisiana through the Department of Children and Family Services are DISMISSED WITH

PREJUDICE.

      New Orleans, Louisiana, on this ____ day of January, 2020.




                                                  GREG GERARD GUIDRY
                                                UNITED STATES DISTRICT JUDGE




                                            3
